Case 2:18-cv-00144-JRG Document 55 Filed 11/29/18 Page 1 of 11 PageID #: 929



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                            MARSHALL DIVISION

INFERNAL TECHNOLOGY, LLC, and        §
TERMINAL REALITY, INC.,              §
                                     §
     Plaintiffs,                     §       Civil Action No. 2:18-cv-00144-JRG
                                     §
v.                                   §               Jury Trial Demanded
                                     §
MICROSOFT CORP.,                     §
                                     §
     Defendant.                      §




                     PLAINTIFFS’ MOTION TO COMPEL
                     ANSWERS TO INTERROGATORIES




                                   BUETHER JOE & CARPENTER, LLC

                                         Eric W. Buether
                                         Christopher M. Joe
                                         Brian A. Carpenter
                                         Niky (Bukovcan) Bagley
                                         Kenneth P. Kula
                                         Michael D. Ricketts
                                         Blake W. Buether
                                         Michael C. Pomeroy

                                         1700 Pacific Avenue, Suite 4750
                                         Dallas, Texas 75201
                                         Telephone:        (214) 466-1271
                                         Facsimile:        (214) 635-1827

                                   ATTORNEYS FOR PLAINTIFFS
                                   INFERNAL TECHNOLOGY, LLC AND
                                   TERMINAL REALITY, INC.
Case 2:18-cv-00144-JRG Document 55 Filed 11/29/18 Page 2 of 11 PageID #: 930


                                      I.         INTRODUCTION

       Plaintiffs Infernal Technology, LLC and Terminal Reality, Inc. (“Plaintiffs”), file this

motion to compel Defendant Microsoft Corporation (“Microsoft”) to answer interrogatories in

this patent infringement lawsuit. 1

                                           II.    ARGUMENT

A.     Applicable Legal Standards

       Under Rule 26(b)(1), “[u]nless otherwise limited by court order, ... [p]arties may obtain

discovery regarding any nonprivileged matter that is relevant to any party's claim or defense and

proportional to the needs of the case, considering the importance of the issues at stake in the

action, the amount in controversy, the parties’ relative access to relevant information, the parties'

resources, the importance of the discovery in resolving the issues, and whether the burden or

expense of the proposed discovery outweighs its likely benefit. Information within this scope of

discovery need not be admissible in evidence to be discoverable.” Fed. R. Civ. P. 26(b)(1). The

Local Rules of the Eastern District of Texas provide further guidance suggesting that information

is “relevant to any party's claim or defense [if]: (1) it includes information that would not support

the disclosing parties' contentions; ... (4) it is information that deserves to be considered in the

preparation, evaluation or trial of a claim or defense....” Local Rule CV-26(d).

       Rule 37 of the Federal Rules of Civil Procedure allows a discovering party, on notice to

other parties and all affected persons, to “move for an order compelling disclosure or discovery.”

Fed. R. Civ. P. 37(a)(1). The moving party bears the burden of showing that the materials and

information sought are relevant to the action or will lead to the discovery of admissible evidence.

Export Worldwide, Ltd. v. Knight, 241 F.R.D. 259, 263 (W.D. Tex. 2006). Once the moving

party establishes that the materials requested are within the scope of permissible discovery, the

1
  Exhibit A attached hereto is an excerpt of the interrogatories at issue in this motion and
Microsoft’s responses to those interrogatories.


PLAINTIFFS’ MOTION TO COMPEL ANSWERS TO INTERROGATORIES                                       Page 1
Case 2:18-cv-00144-JRG Document 55 Filed 11/29/18 Page 3 of 11 PageID #: 931


burden shifts to the party resisting discovery to show why the discovery is irrelevant, overly

broad, unduly burdensome or oppressive, and thus should not be permitted. Id. See also Halleen

v. Belk, Inc., No. 4:16-CV-55, 2018 WL 3735579, at *1 (E.D. Tex. Aug. 6, 2018).

B.     Defendant Microsoft’s Objections and Answers to the Interrogatories are
       Improper

       Interrogatory No. 1 asks Microsoft to disclose the factual bases underlying each of the

following affirmative defenses asserted by Microsoft: equitable estoppel, implied license, patent

exhaustion, disclaimer and/or waiver.      Microsoft’s response consists of making the simple

statement that “Terminal Reality provided Microsoft with access to source code for the Infernal

game engine which Plaintiffs allege incorporates the alleged inventions of the patents-in-suit.”

This statement does not set forth how this asserted fact supports any of the five asserted

affirmative defenses and constitutes a complete failure to respond to the interrogatory.

       Microsoft’s response also refers to two documents produced by Plaintiffs and Microsoft’s

response to Interrogatory No. 17. The two documents incorporated by reference are the redacted

and unredacted versions of the Patent License, Release and Settlement Agreement entered into

between Plaintiffs and Electronic Arts, Inc.      Similarly, Interrogatory No. 17 is directed to

Microsoft’s express license defense and Microsoft’s response discusses only the Electronic Arts

Patent License, Release and Settlement Agreement as a basis for that defense. Microsoft’s

response to Interrogatory No. 17 and the Electronic Arts Patent License, Release and Settlement

Agreement do not have anything to do with the five asserted affirmative defenses that are the

subject of Interrogatory No. 1. Microsoft’s response to Interrogatory No. 1 does not provide any

factual basis for any of these affirmative defenses.

       Microsoft’s response to Interrogatory No. 1 also contains a litany of vague, general

objections which are without merit. For example, Microsoft also objects to this interrogatory “as

disproportionate, overbroad, and unduly burdensome to the extent it seeks ‘all facts’ in support


PLAINTIFFS’ MOTION TO COMPEL ANSWERS TO INTERROGATORIES                                    Page 2
Case 2:18-cv-00144-JRG Document 55 Filed 11/29/18 Page 4 of 11 PageID #: 932


of Microsoft’s affirmative defense.”       It is well-established that “[g]eneral or boilerplate

objections are invalid,” and “[o]bjections to discovery must be made with specificity, and the

responding party has the obligation to explain and support its objections.” Lopez v. Don Herring

Ltd., No. 3:16-CV-2663-B, 2018 WL 3641688, at *8 (N.D. Tex. Aug. 1, 2018). This Court has

condemned the use of such boilerplate, general objections. Halleen v. Belk, Inc., No. 4:16-CV-

55, 2018 WL 3735579, at *3 (E.D. Tex. Aug. 6, 2018).2

       Interrogatory No. 2 is directed to Microsoft’s asserted marking defense and seeks a

description of the factual basis for that defense. The only substantive statement by Microsoft in

its response is as follows:

       “Plaintiffs appear to contend that their products (including the Infernal game engine),
       as well as other products to which Plaintiffs have granted a license to the patents-in-
       suit, incorporate the alleged inventions of the patents-in-suit.”

This says nothing at all about the factual basis for Microsoft’s allegation that, “to the extent that

Plaintiffs have failed to properly mark any of their relevant products or have failed to require

others to mark any relevant products as required by 35 U.S.C. § 287.” For example, Microsoft

has not identified the specific products it alleges Plaintiffs have failed to properly mark or failed

to require others to mark as required by 35 U.S.C. § 287 and the factual basis for the allegation

that Plaintiffs were required to mark such products or obligated to require others to mark such

products. Nor has Microsoft described (i) who sold, offered for sale or imported the product, (ii)

when the product was sold, offered for sale or imported, (iii) the quantity of such product sold,

offered for sale or imported the product, as requested.



2
   Regarding the request for “all facts,” Plaintiffs have acknowledged that Microsoft “is not
required to make an extensive investigation in responding to an interrogatory, but [it] must pull
together a verified answer by reviewing all sources of responsive information reasonably
available to [it] and providing the responsive, relevant facts reasonably available to [it]. See 8B
Wright, Miller & Marcus, Fed. Prac. & Proc. § 2174 (3d ed. 2013). Areizaga v. ADW Corp., 314
F.R.D. 428, 437 (N.D. Tex. 2016).


PLAINTIFFS’ MOTION TO COMPEL ANSWERS TO INTERROGATORIES                                       Page 3
Case 2:18-cv-00144-JRG Document 55 Filed 11/29/18 Page 5 of 11 PageID #: 933


       Although Microsoft’s answer further directs Plaintiffs to pages from Plaintiffs’ answers

to interrogatories served in the Infernal v. Electronic Arts case, these pages merely identify

Terminal Reality Products or third-party products which Plaintiffs contended embodied one or

more claims of the Patents-in-Suit. The cited pages do not provide the information requested

from Microsoft regarding the factual basis for its marking defense allegations in Interrogatory

No. 2 discussed above.3

       Microsoft further objects to this interrogatory “to the extent it seeks information within

Plaintiffs’ possession and to which Plaintiffs have superior access.” This objection is baseless,

as the interrogatory seeks Microsoft’s knowledge of facts supporting its marking defense.

Microsoft made the allegation contending that Plaintiffs failed to comply with the marking

requirement. Moreover, the Federal Circuit has held that “an alleged infringer who challenges

the patentee's compliance with § 287 bears an initial burden of production to articulate the


3
   Microsoft also objects to this interrogatory “as compound and containing multiple subparts, in
that it expressly contains multiple subparts and seeks information regarding the distinct topics of
the sales of Plaintiffs’ products and Plaintiffs’ marking obligations.” The two subparts of
Interrogatory No. 2 involve related questions. The first subpart seeks identification of the
specific products Microsoft alleges Plaintiffs failed to properly mark or failed to require others to
mark and the factual basis for the allegation that Plaintiffs were required to mark such products
or obligated to require others to mark such products. The second subpart seeks further
information about such products, such as (i) who sold, offered for sale or imported the product,
(ii) when the product was sold, offered for sale or imported, (iii) the quantity of such product
sold, offered for sale or imported the product. See Erfindergemeinschaft Uropep GbR v. Eli Lilly
and Co., 315 F.R.D. 191, 194 (E.D. Tex. 2016). Although there is no precise test for
determining “discreteness” under a Rule 33(a)(1) inquiry, most courts including the Eastern
District of Texas follow the “related question” approach. Id. at 196. The test applied under the
“related question” approach is “subparts that are logically or factually subsumed within and
necessarily related to the primary question should not be treated as separate interrogatories.” Id.
This test, however, must be tempered by a “pragmatic approach” that asks if an interrogatory
“threatens the purpose of Rule 33 by combining into one interrogatory several lines of inquiry
that should be kept separate.” The pragmatic approach “calls for the court to apply the
governing standard with an eye to the competing purposes of Rule 33(a)(1): allowing reasonable
latitude in formulating an inquiry to elicit as complete an answer as possible, while at the same
time not allowing the multiplication of interrogatories to the point that it defeats the purposes
underlying the 25-interrogatory limit.” Id. at 196-97. Even if the subparts were treated as
unrelated, Plainiffs have not exceeded the limit on interrogatories in this case.


PLAINTIFFS’ MOTION TO COMPEL ANSWERS TO INTERROGATORIES                                       Page 4
Case 2:18-cv-00144-JRG Document 55 Filed 11/29/18 Page 6 of 11 PageID #: 934


products it believes are unmarked “patented articles” subject to § 287.” Arctic Cat Inc. v.

Bombardier Recreational Prod. Inc., No. 2017-1475, 2017 WL 6044237, at *10 (Fed. Cir.

Dec. 7, 2017).

       Interrogatory No. 4 asks Microsoft to describe “the circumstances surrounding each

separate instance when someone working for or on behalf of Microsoft became aware of either

of the Patents-in-Suit prior to the commencement of this action,” including: (a) who became

aware of the Patents-in-Suit; (b) when Microsoft became aware of the Patents-in-Suit; (c) how

Microsoft became aware of the Patents-in-Suit; (d) what action did Microsoft take after

Microsoft became aware of the Patents-in-Suit, to avoid infringement of the Patents-in-Suit,

when did it take such action and who was involved in taking such action. Microsoft’s answer to

this interrogatory fails to provide most of the information requested.

       For example, Microsoft fails to identify a single person working for or on behalf of

Microsoft that became aware of the Patents-in-Suit prior to the commencement of this action, or

when each such person became aware of the patents. Although Microsoft notes that “U.S. Patent

No. 7,061,488 was cited in correspondence between the Primary Examiner of U.S. Patent

Application No. 11/147,921 and Microsoft’s outside counsel during the prosecution of that

application” and “is cited on the face of U.S. Patent No. 7,528,766, which issued from

Application No. 11/147,921,” this does not provide the specific “who” and “when” information

requested. Microsoft does not identify which “correspondence” and which “outside counsel” for

Microsoft who received the “correspondence” it is referring to in its answer. Microsoft does not

identify any in-house counsel, inventors or other Microsoft employees who became aware of the

Patents-in-Suit prior to the commencement of this action. In addition, Microsoft does not

disclose whether someone other than Microsoft’s outside counsel working on the `921 patent

application became aware of either of the Patents-in-Suit prior to the commencement of this

action outside of the prosecution of that patent application and, if so, when that occurred.

PLAINTIFFS’ MOTION TO COMPEL ANSWERS TO INTERROGATORIES                                        Page 5
Case 2:18-cv-00144-JRG Document 55 Filed 11/29/18 Page 7 of 11 PageID #: 935


         Interrogatory No. 6 asks Microsoft to identify “all video games developed, tested,

published, distributed, sold, or offered for sale by You that use any of the Accused Engines other

than the Accused Games.”         Microsoft’s objection to this interrogatory on the ground that

discovery in a patent case must be limited to the products specifically accused in a plaintiff’s

infringement contentions has been soundly rejected by the Court. It is well settled in the Eastern

District that “there is no bright line rule that discovery is permanently limited to the products

specifically accused in a party's [infringement contentions].” Honeywell Int’l, Inc. v. Acer Am.

Corp., 655 F. Supp. 2d 650, 655 (E.D. Tex. 2009). Discovery may be properly extended to

“products ‘reasonably similar’ to those accused in [infringement contentions].” Honeywell, 655

F. Supp. 2d at 654 (quoting EpicRealm Licensing LLC v. Autoflex Leasing, Inc. (EpicRealm I),

No. 2:05–cv–163, 2007 WL 2580969, at *3 (E.D. Tex. Aug. 27, 2007)).                  See also DDR

Holdings, LLC v. Hotels.com, L.P., No. 2:06-CV-42-JRG, 2012 WL 2935172, at *2 (E.D. Tex.

July 18, 2012).

         Plaintiffs have clearly articulated that the Accused Game Engines infringe the Patents-in-

Suit and why they infringe. Interrogatory No. 6 only asks for the identity of video games sold by

Microsoft not already specifically accused of infringement that also use the Accused Game

Engines.4 The unaccused video games using the same infringing game engines as the accused

video games are without a doubt reasonably similar to the Accused Games.

         Interrogatory No. 15 seeks certain specific information concerning the amount of revenue

(gross and net) earned by Microsoft from the sale in the United States of any (a) Accused Games,

(b) Accused Xbox Consoles, and (c) Accused Surface Computing Devices since 2011.

Microsoft, instead of providing an answer to this interrogatory identifying these revenue figures,

merely referred Plaintiffs to 463 pages of financial spreadsheets pursuant to Rule 33(d) of the


4
    Plaintiffs agreed to limit the scope of this interrogatory to such video games sold by Microsoft.


PLAINTIFFS’ MOTION TO COMPEL ANSWERS TO INTERROGATORIES                                       Page 6
Case 2:18-cv-00144-JRG Document 55 Filed 11/29/18 Page 8 of 11 PageID #: 936


Federal Rules of Civil Procedure. Microsoft has improperly invoked Rule 33(d) in response to

Plaintiffs’ Interrogatory No. 15.

       A party may respond to an interrogatory by referencing business records or abstracts only

if the burden of deriving the answer to the interrogatory is substantially the same for the

propounding party as the responding party. See Fed. R. Civ. P. 33(d). In this case, it is apparent

that this burden is not substantially the same for Plaintiffs as it is for Microsoft because the

information either is not fully contained in the documents or because it is too difficult to extract

from those documents or both. See RSI Corp. v. Int’l Bus. Machines Corp., No. 5:08-CV-3414

RMW, 2012 WL 3095396, at *1 (N.D. Cal. July 30, 2012).

       In this case, the financial information disclosed in the 463 pages of spreadsheets referred

to by Microsoft is categorized using acronyms or other short-hand descriptions that are

incomprehensible to anyone other than Microsoft accounting personnel. It is not feasible for

anyone other than Microsoft personnel to interpret the meaning of these categories. Moreover,

even if these categories were clear, it is substantially more burdensome for Plaintiffs to

determine how any revenues and costs identified in these records correspond to the gross and net

revenues relevant to the sales of the Accused Games, Accused Xbox Consoles and Accused

Surface Computing and Gaming Devices. See RSI Corp. v. Int’l Bus. Machines Corp., 2012 WL

3095396,    at   *2.     See   also    In   re   Lithium   Ion   Batteries   Antitrust   Litig.,   No.

13MD02420YGRDMR, 2015 WL 4999762, at *2–3 (N.D. Cal. Aug. 21, 2015) (“LG Chem’s

use of Rule 33(d) is inadequate because the information is not fully contained in the documents

and may be difficult to extract . . . [because] the authors of the emails used code names and

symbols to refer to competitors, effectively frustrating outsiders' attempts to comprehend the

communications.”).     Thus, Microsoft’s mere reference to the 463 pages of indecipherable

financial records is not a proper use of Rule 33(d). Microsoft must provide narrative answers

providing the requested information.

PLAINTIFFS’ MOTION TO COMPEL ANSWERS TO INTERROGATORIES                                        Page 7
Case 2:18-cv-00144-JRG Document 55 Filed 11/29/18 Page 9 of 11 PageID #: 937


Dated: November 29, 2018                Respectfully submitted,

                                         BUETHER JOE & CARPENTER, LLC

                                         By: /s/ Eric W. Buether
                                            Eric W. Buether (Lead Counsel)
                                            State Bar No. 03316880
                                            Eric.Buether@BJCIPLaw.com
                                            Christopher M. Joe
                                            State Bar No. 00787770
                                            Chris.Joe@BJCIPLaw.com
                                            Brian A. Carpenter
                                            State Bar No. 03840600
                                            Brian.Carpenter@BJCIPLaw.com
                                            Niky (Bukovcan) Bagley
                                            State Bar No. 24078287
                                            Niky.Bagley@BJCIPLaw.com
                                            Kenneth P. Kula
                                            State Bar No. 24004749
                                            Ken.Kula@BJCIPLaw.com
                                            Michael D. Ricketts
                                            State Bar No. 24079208
                                            Mickey.Ricketts@BJCIPLaw.com
                                            Blake W. Buether
                                            State Bar No. 24096765
                                            Blake.Buether@BJCIPLaw.com
                                            Michael C. Pomeroy
                                            State Bar No. 24098952
                                            Michael.Pomeroy@BJCIPLaw.com

                                            1700 Pacific Avenue, Suite 4750
                                            Dallas, Texas 75201
                                            Telephone:     (214) 466-1271
                                            Facsimile:     (214) 635-1827

                                         ATTORNEYS FOR PLAINTIFFS
                                         INFERNAL TECHNOLOGY, LLC AND
                                         TERMINAL REALITY, INC.




PLAINTIFFS’ MOTION TO COMPEL ANSWERS TO INTERROGATORIES                       Page 8
Case 2:18-cv-00144-JRG Document 55 Filed 11/29/18 Page 10 of 11 PageID #: 938



                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies that all counsel of record who are deemed to have
consented to electronic service are being served with a copy of this document via the Court’s
CM/ECF system on this 29th day of November, 2018. Any other counsel of record will be
served by facsimile transmission and first class mail.


                                              /s/ Eric W. Buether
                                              Eric W. Buether




PLAINTIFFS’ MOTION TO COMPEL ANSWERS TO INTERROGATORIES                               Page 9
Case 2:18-cv-00144-JRG Document 55 Filed 11/29/18 Page 11 of 11 PageID #: 939


                             CERTIFICATE OF CONFERENCE

       The undersigned counsel has complied with this court’s meet-and-confer requirement
pursuant to LOCAL RULE CV-7(h) and (2), and the motion is opposed.

        On October 9, 2018, Plaintiffs served Defendant Microsoft with Plaintiffs’ First Set of
Interrogatories to Defendant Microsoft Corporation (the “Interrogatories”). On October 15,
2018, Microsoft served its Responses and Objections to Interrogatories.

         On October 26, 2018, I sent to counsel for Defendant Microsoft a 22-page letter detailing
the lack of merit in Microsoft’s objections to Plaintiffs’ Interrogatories and the incompleteness of
Microsoft’s answers to the Interrogatories, and requesting Microsoft to supplement those
deficient interrogatories with responsive information, and seeking a meet and confer to further
discuss these issues. On November 1, 2018 counsel for the parties participated in a telephone
conference to discuss the deficiencies outlined in the October 26 letter and whether Microsoft
would supplement its responses and withdraw its objections. Participating in the telephone
conference were Eric W. Buether, Ken Kula, Mickey D. Ricketts, and Blake W. Buether on
behalf of Plaintiffs and Sonal Mehta, Eugene Novikov, Tim Horgan-Kobelski, Eric Weiner, and
Melissa Smith on behalf of Defendant. During the telephone conference, Microsoft’s counsel
stated that Microsoft despite reading the 22-page October 26 letter, did not know what Plaintiffs
wanted regarding responsive supplementations to the interrogatories outline in the October 26
letter, and refused to withdraw their objections.

        After the telephone conference, on November 15, 2018, counsel for Microsoft sent to me
a response to the October 26, 2018 letter defending its objections to the Interrogatories and
refusing to provide supplementation to many of the interrogatories except when it learns of
additional facts that would require supplementation. Microsoft’s counsel stated that it would only
supplement its response to interrogatories Nos. 2, 5, and 10 as appropriate, based on its ongoing
investigation and in view of recently produced documents. The letter, however, did not state
what information would be supplemented. Furthermore Microsoft refused to withdraw any of its
objections. To date, Plaintiffs have received no supplementations of interrogatories Nos. 2, 5, or
10, and Plaintiffs have received no indication of when any supplementation would be arriving.
Therefore, Plaintiffs have filed this motion to compel.



                                                 /s/ Eric W. Buether
                                                 Eric W. Buether




PLAINTIFFS’ MOTION TO COMPEL ANSWERS TO INTERROGATORIES                                     Page 10
